UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1165


SHELIA Y. CRUTHIRDS,

                       Plaintiff – Appellant,

          v.

KAREN MILLER, Division Chief Child Youth School Age
Services/Directorate Family, Morale, Welfare and Recreation
(CYSS/DFMWR); JOHN M. MCHUGH, Secretary, Department of the
Army,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cv-00849-BO)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.



Affirmed by unpublished per curiam opinion.


Shelia Y. Cruthirds, Appellant Pro Se. Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shelia      Y.   Cruthirds        appeals   the    district       court’s      order

dismissing      her   employment       discrimination       complaint.         We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for    the    reasons     stated       by   the     district     court.

Cruthirds     v.    Miller,      No.   5:13-cv-00849-BO       (E.D.N.C.        Feb.   6,

2015).     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented        in   the   materials

before   this      court   and    argument     would    not   aid      the   decisional

process.



                                                                               AFFIRMED




                                           2